Case 8:21-cr-00062-CEH-SPF Document 29 Filed 04/27/21 Page 1 of 1 PageID 62




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

  UNITED STATES OF AMERICA

  v.                                                          No.: 8:21-cr-62-CEH-SPF

  IVAN LAMAR VASQUEZ
  ________________________________/

                                            ORDER

         Before the Court is Defendant Ivan Lamar Vasquez’s Corrected Motion for Pretrial

  Release (Doc. 28). At his detention hearing, Vasquez reserved on the issue of bond.

  Vasquez has no right to a second detention hearing to consider conditions of release. The

  original detention hearing, however, “may be reopened . . . if the judicial officer finds that

  information exists that was not known to the movant at the time of the hearing and that

  has a material bearing on the issue whether there are conditions of release that will

  reasonably assure the appearance of such person as required and the safety of any other

  person and the community.” 18 U.S.C. §3142(f). In his motion, Vasquez fails to identify

  information that was not known to the him at the time of his initial detention hearing that

  would have a material bearing on the issue of his release. Accordingly, Vasquez’s motion

  is denied without prejudice.

         Ordered in Tampa, Florida, on April 27, 2021.
